 GENERAL ELECTRIC CO.289GeneralElectricCo.,CircuitProtectiveDevicesDepartment,Caribe Plant Operations;GeneralElectricPower Products,Inc.,General ElectricCircuit Breakers,Inc.andInternational AssociationofMachinists and AerospaceWorkers.Case24-CA-2820October 31, 1970DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND JENKINSOn July 24, 1970, Trial Examiner Maurice S. Bushissued his Decision in the above-entitled case, findingthat the Respondents had engaged in certain unfairlabor practices within the meaning of the NationalLabor Relations Act, as amended, and recommend-ing that they cease and desist therefrom and takecertain affirmative action, as set forth in the attachedTrial Examiner's Decision. Thereafter, the Respon-dents filed exceptions to the Trial Examiner's Deci-sion and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order, theRecommended Order of the Trial Examiner, andorders that the Respondents, as the Single Employerof the employees of its component corporations,General Electric Co., Circuit ProtectiveDevicesDepartment, Caribe Plant Operations; General Elec-tricPower Products, Inc., and General ElectricCircuit Breakers, Inc., their officers, agents, succes-sors, and assigns, shall take the action set forth in theTrial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMAURICE S. BUSH, Trial Examiner: The Union hereinwon a long hard uphill 3-year battle to obtain certificationas of January 22, 1970, by the National Labor RelationsBoard as the exclusive collective-bargaining agent of anappropriate unit of employees consisting of the combinedproductionand maintenanceemployee force of the threeabove-named Companies at their plants at Palmer, PuertoRico. The three Companies under the pleadings constitute asingle employer hereinafter referred to as the Respondent.The principal issue in the case is whether the Respondentis in violation of Section 8(a)(5) of the National LaborRelationsAct by itsrefusal to recognize and bargain withtheUnion as the duly designated agent of its saidemployees pursuant to the Union's telegraphic request ofFebruary 24, 1970, for a meeting on February 26, 1970,with the Respondent to commence negotiations for acollective-bargaining contract to cover wages, hours, andwork conditions of the employees in the unit. Respondentadmits its failure to reply and bargain with the Union, butin defense pleads "mitigating circumstances," including thedefense that it has commenced bargaining with the Unionsince the issuance of the complaint here.The second issue herein is the location of the principaloffice and place of business of General Electric PowerProducts, Inc., one of the three corporations here involvedas part of the admitted single Employer or Respondent.The complaint alleges and the answer denies that the saidCompany's principal office and place of business is atPalmer, Puerto Rico. Respondent's denial is tied in with amotion it makes in its brief for an amendment of the Boardcertificationof the Union as the exclusive bargainingrepresentative for the aforementioned appropriate unit.Respondent'smotion is for an amendment of theappropriate unit so "as to eliminate the name of GeneralElectric Power Products, Inc., from the certification"on thegroundthat that Company had moved from its Palmerlocation to an entirely different locationpriorto the date ofthe Board's certification of the Union. The objective ofRespondent's motion appears to be to obtain a ruling thatthe removal of the principal office and place of business ofGeneral Electric Power Products, Inc.,priorto the issuanceof the Union's certification relieved that Company of thelegal duty to recognize and bargain with the Union, therebyproviding it with a defenseagainst thecharges of thecomplaint that it is in violation of Section 8(a)(5) of the Actfor failure to recognize and bargain with the Union.The third and final issue in the case is whetherRespondent's said motion for a modification of the Boarddefined appropriate unit should be granted.The case was tried before the Examiner on April 10, 1970,atHato Rey, Puerto Rico. Briefs filed by counsel forGeneralCounsel and for the Respondent have beencarefully reviewed and considered.Upon the entire record and from his observation of thewitnesses, the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe three Companies here involved, to wit-GeneralElectricCo.,CircuitProtectiveDevicesDepartment,186 NLRB No. 46 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDCaribe Plant Operations;General Electric Power Products,Inc.,and General Electric Circuit Breakers,Inc.-arecorporations of the Commonwealth of Puerto Rico withtheir principal offices and places of business at Palmer,Puerto Rico.'The three corporations are part of a singleintegrated manufacturing enterprise engaged in the manu-facture of electrical products.The labor relations policiesforallthreecorporationsarecentrallyformulated,controlled,and enforced.All threecorporations constitutea single employer for the purposes of this proceeding2 andare accordingly referred to hereafter collectively as theRespondent.The Respondent by its admission in its answerisan employer engaged in operations affecting commerceas provided in Section 2(6) and(7) of the Act.II.THELABOR ORGANIZATION INVOLVEDInternational Association of Machinists and AerospaceWorkers, hereinafter called the Union, is a labor organiza-tion within the meaning of Section 2(5) of the Act.III.THEUNFAIR LABOR PRACTICES-THE REFUSAL OFTHE RESPONDENT TO MEET WITH THE UNION FORCOLLECTIVE BARGAINING PURSUANT TO REQUESTSBy action of the Board in the related representationproceeding in Case 24-RC-2922, the Union was certified3on January 22, 1970, as the exclusive bargaining agent ofthe appropriate unit4 consisting of all the production andmaintenance employees employed by the Respondent at itsplants at Palmer, Puerto Rico, as a result of a third runoffelection held on June 5, 1969. The certification was theculmination of more than 3 years of effort by the Union toorganize the Respondent's Palmer plants. The Boardconducted four separate elections before issuing thecertification to the Union. There were no winners at thefirstelection conducted on July 14, 1966, as a result ofwhich a runoff election was ordered. The Union lost thefirst runoff election held on August 4, 1966, but won thesecond and third runoff elections held on August 15, 1967,and June 5, 1969, respectively. A more detailed history ofthe representation proceedings leading to the certificationof the Union is set forth in Appendix A hereto based on theallegations of the complaint as admitted by Respondent'sanswer.Respondent on February 2, 1970, filed a motion forreconsideration of the Board's certification of the Union asthe exclusive bargaining agent of the unit. The Boarddenied the motion on February 13, 1970.5Commencing with October 28, 1969, Respondent'soperations of its Palmer plants were closed completely for aperiod of time by a strike of its employees. Some 1,200employees were affected by the strike which occurred about1The three Respondent corporations named above are the same orsuccessorcorporations of the Respondent corporations mentioned in therelated Board certificationin Case 24-RC-2922.2The abovefindingsare admitted by the pleadings.3As reflected in the Board's "Second Supplemental Decision andCertificationof Representative" in G.C. Exh. 2.4The fulldescriptionof the unit as determined by theBoard in saidCase 24-RC-2922 and as admitted in the pleadings herein is set forthbelow under "Conclusions of Law."5G.C. Exh. 3.halfway between the third runoff election won by theUnion and the date of the Union's certification as theexclusive bargaining agent of the unit.Since some time inJanuary 1970 the Respondent has been operating its Palmerplants intermittingly with a labor force of 400 to 500nonstrikers. The strikewas still inprogress at the time of thetrialof the instant case. In other proceedings theRespondent has charged acts of intimidation and violenceagainst the nonstriking employees by the Union in violationof Section 8(b)(1)(A) 6 During the course of the strike theRespondent has discharged approximately 40 of the strikersfor alleged acts of violence against nonstriking employees.Following the Union's certification of January 22, theUnion sent a wire to the Respondent in which it requested,based on the certification, the "reinstatement of all andeach and every one of said employees [in the appropriateunit)" and offered the unconditional "return to work of alland each and every employee, in the same and/orsubstantially similar job or classification as previouslyhad." (Resp. Exh. 2.) Carl Kauffman, president of one ofthe corporations here involved and spokesman for theRespondent, testified that he believed that on the basis oftheaforementioned telegram that the Union in itssubsequent requests for collective-bargaining negotiationswas conditioning such negotiations on Respondent'sreinstatement of the aforementioned 40 discharged strikerswhom it deemed guilty of strike misconduct. However, therecord shows, and Kauffman under cross-examinationadmits, that the Unionin itssubsequent telegraphicrequests to Respondent for the commencement of contractbargaining negotiations did not demand or impose anycondition of any kind as a condition precedent to theopening of collective-bargaining negotiations. These re-quests as will appear from their descriptions below weresimple, straight-forward requests for meetings with man-agement for the purpose of commencing negotiations for acollective-bargaining agreement on rates of pay, wages,hours of employment, and other conditions of employment.Shortly after the Board certified the Union as theexclusive bargaining agent for the unit Respondent sent theUnion a copy of its motion to the Board for areconsiderationof the certification.Themotion forreconsideration, as heretofore, was denied on February 13,1970.Four days later, on February 17, 1970, the Union's grandlodge representative, Juan L. Maldonado, sent a telegramto the Respondent. The telegram requested a meeting thenext day, February 18, at 9:30 a.m., with Respondent'srepresentatives at the offices of the Puerto Rico Depart-ment of Labor for the purpose of commencing negotiationsfor a collective-bargaining agreement with respect to ratesof pay, wages, hours of employment, and other conditionsof employment. The concluding sentence of the telegram6Respondent's chargesinCase 24-CB-718 resulted in a decision byTrial Examiner Vose on April 7, 1970,after a hearing, againstthe Unionwhich as of June26, 1970,was adoptedby the Boardin 183NLRB No.126.Respondent'scharges againsttheUnion in Case 24-CB-728 arependingbefore the presentTrialExaminer as a result of a lengthy hearingtherein inApril 1970. Thatcase was heard by the present Trial Examiner inPuertoRico immediatelyafter the trial of the instant casewas concludedand awaits decision,pending the receipt of the complete transcript of thetestimonytherein and the briefsthereon bythe parties. GENERAL ELECTRIC CO.requests the Respondent to "confirm your availability onthedate and hour above mentioned or suggest analternative date and hour."Respondent admits that it made no reply to Maldonado'swire of February 17. Testimony by a spokesman forRespondent that he was unable to reply due to the closingof the Government-controlled telegraph service in PuertoRico because of an intervening holiday is credited but doesnot serve as a valid alibi for failure to reply. Respondentcould have replied by sending an agent to the proposedmeeting of February 18, but did not. Respondent'ssubsequent conduct as outlined below shows that it had nointentionof meeting with the Union for contract negotia-tions as requested by the Union.On February 24, 1970, Maldonado sent the Respondent asecond telegram requesting a meeting to commencenegotiationsfor a collective-bargaining agreement. Thewire requested the meeting to take place on February 26 at9 a.m. at the offices of the Puerto Rico Department ofLabor.Respondent likewise admits that it made no reply toMaldonado's wire of February 24 and did not meet with theunion representative as requested on February 26, 1970.On February 24, the same day that Maldonado had senthis telegram to the Respondent, the director of the Bureauof Conciliation and Arbitration, Puerto Rico, Departmentof Labor,sentMaldonado a telegram inviting him "toinitiateconversations relative to collective bargainingagreementonWednesday February 25 9 a.m. in ourConciliation officesDepartment of Labor 414 BarbosaAvenue Hato Rey." (G.C. Exh. 8(b).) The testimony of CarlK.Kauffman president of General Electric CircuitBreakers,Inc.,shows that Respondent also received atelegram from the director dated February 24 inviting theinitiation of contract negotiations. It is inferred from therecord as a whole that the director's letter to Respondentwas identical in text with the telegram he sent toMaldonado.7In response to this request, agents of the Union, headedbyMaldonado, and representatives ofmanagement,headed by Kauffman, met at the conciliation offices onFebruary 25 at 9 a.m., but as the management groupdeclined tomeet in asame room with the unionrepresentatives, the two groups were placed in separaterooms, with the director of the conciliation office meetingfirst with one group and then with the other.The conciliation directormet with the managementgroup first at their insistence for an extended period of timebefore he met with the union representatives. It appearsfrom the record that Respondent's agents before agreeingto discuss anything exacted a letters from the directorreading as follows:My telegram to you on February 24, 1970 concerning ameeting to be held today February 25 at the Concilia-7Kauffman's testimony that "there was some wording in there [thedirector's telegram ] that left some leeway as to the purpose of the meeting"isnot credited. It would be most unusual for a public official desiring toassistin initiating collective-bargaining negotiations between unionofficials and management representatives to send invitations to the partiesof varying texts.Normally the texts of such telegrams or letters would beidentical. It is noteworthy that Respondent did not produce at the trial the291tion and Arbitration Office is with the purpose ofconsidering the lettersent to meby John C. Howe onFebruary 6, 1970 and all other matters that the partiesdecide to express on the situation.Cordially yours,Jorge L. OteroDirectorThe "John C. Howe" mentioned in Director Otero's letterisRespondent's statesideattorney stationed at Bridgeport,Connecticut. Howe had sent the letter to Otero in reply toOtero's earlier telegraphic and letter requests of February 5,1970, for the initiation of negotiations for a collective-bargaining agreement with the Union.In his letter, Howe, notwithstanding the Board's certifica-tion of the Union, flatly denies "that any union representsany employees at Palmer, Puerto Rico to which your[Otero's] letter is addressed," but expresses willingness todiscuss with Mr. Otero only the following matters:1.Ending the strike atPalmer.2.Cessation of the violence to which the aforesaidcompanies and its employees have been subjectedat Palmer and elsewhere.3.Consent by the International Association ofMachinists (AFL-CIO) and its agents andrepresentatives to an injunction permanentlyenjoining the unionand its agentsfrom theperformance of all unlawful acts at any place ortime affecting or in any way relating to the placesof business of the aforesaid companies in Palmeror elsewhere in Puerto Rico, or to any employeesof said companies, or to real or personal propertyof said employees or to the families of suchemployees.At the meeting of February 25 in Otero's office at whichRespondent's agents refused to meet with Maldonado andhis committee face-to-face, Maldonado requested Otero toinform Respondent's agents that his committee was there toinitiate contract negotiations as requested by Otero. Oterotransmitted this message to Respondent's agents and byway of their reply and at their request handed toMaldonado a copy of the Howe letter. Otero brought backthe further reply to Maldonado's committee that Respon-dent's agents would meet with them only on the threematters stated in the Howe letter as set forth above. Oteroalso conveyed to Maldonado the refusal of Respondent tomeet with his committee on February 26, the next day, asrequested by Maldonado in his telegram to the Respondentof February 24. The events described in this paragraphoccurred some 12 days after the Board had deniedRespondent's request for a reconsideration of its January22, 1970, certification of the Union as the exclusivebargaining agent for the appropriate unit. Kauffmanadmits that he knew at the time under consideration thattelegramit had received from the director.9Althoughthe letter(Resp.Exh.^I) is addressed to General ElectricCompany, it is obvious thatitwas intended for the threecorporationsherein referredto collectivelyas the Respondent. From the record as awhole itis inferred that thethreecorporations are subsidiaries or affiliatesof General Electric Company of Schenectady, New York. 292DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Board's certificationwas final asof the date of itsissuanceon January 22.Kauffman testified that his committee declined to enterinto contractnegotiationswith the Union on February 25pursuant to Otero's invitation for fear of jeopardizingRespondent's legal contention that the Union was not thelegal representativeof the involved unit as at that timeRespondent's top management at Bridgeport, Connecticut,was still considering the advisability of testing the Board'sfinal certification of the Union as the exclusive bargainingagent of theunit,despite the fact that its motion forreconsiderationhad been denied. Presumably such"testing," if pursued, would have involved an appeal to thecourts. No testimony was offered by Respondent as to whyitdid not ask the Union for a reasonable deferment ofnegotiationsuntil it had reached a definite decision onwhether or not to test the Board's certification.Subsequently, in the first part of March 1970,meetingsdid take place between representatives of the Respondentand the Union at the request and intercession of theGovernor of Puerto Rico to higher echelon officers of theparties.There were three suchmeetingsbetween topofficersof the Union and Respondent, two in San Juan,Puerto Rico, on March 4 and 5, and one in Washington,D.C., on March 11. These meetings werenotbargainingsessionson rates of pay, wages, and other conditions ofemployment, but were preliminarymeetingsto pave theway for subsequent collective-bargaining negotiations onthese subjects. At the March 11 meeting in Washington, thetop officers of the Respondent and the Union reached anagreementforthecommencement of such contractnegotiations in SanJuan on March 24. Seven such meetingstook place between the opening meeting of March 24 andthe opening of the trial herein on April 10, 1970.However, at such meetings Respondent declined toengage inany negotiations on behalf of General ElectricProducts, Inc., for reasons hereinafter stated, and thuslimited the negotiations at such meetings to discussionsrelating solely to the employees of the other two Companieshere involved.It is found from the texts of the Union's two requests forbargaining sessions,and from the record as a whole, thattheUnion at no time conditioned its requests to theRespondent for the commencement of contract negotia-tions on the Respondent's agreement to reinstate the 40strikers it discharged for alleged strike misconduct.After the contract negotiationmeetingsstarted on March24, the management representatives took the position thatthey had no authority to negotiate for one of the threecorporations here involved, General Electric Power Prod-ucts, Inc., on the ground that "as of January 30, 1970" thatCompany and its employees 9 were no longer at Palmer butwere thereafter located in a new plant at Rio Piedras,Puerto Rico, a suburb of San Juan.to As a result of this9 Respondent in its brief gives this date "as January 15, 1970," but thepage record cited by counsel for Respondent shows the date to be January30, 1970. (Tr. 103-104)10 In anaffidavit attached to the Respondent's brief an effort is made toshow that as of January 15, 1970, all of the employees of General ElectricPower Products, Inc., were transferred to the other two Companies locatedat Palmer and that the operations of General Electric Power Products, Inc.,were transferred to another location in Puerto Rico at some undisclosedcontention, the management representatives at the afore-mentioned contract negotiationmeetingshave steadfastlyrefused to engage in negotiations in behalf of GeneralElectric Power Products, Inc. The Union, on the otherhand, takes the position that under its certification it isentitled to represent the employees of General ElectricPower Products, Inc., as part of the appropriate unitregardless of where they may be employed.The issue posed by the pleadings as to the principal officeand place of business of General Electric Power Products,Inc.,as of the date of the Union's certification by Board onJanuary 22, 1970,was litigated in this proceeding. GeneralCounsel relies on the documentation in the representationproceeding in the aforementioned Case 24-RC-2922 ofwhich official notice is taken pursuant to request and oncertain documentation herein (G.C. Exh. 2, 3, 4, and 5) toshow that the principal office and place of business of thesaid Company on the date of the Union's certification wasPalmer and not Rio Piedras as claimed by Respondent. TheTrial Examiner finds that said documentation does showPalmer to be the Company's principal place of business andoffice as of January 22, 1970. The Trial Examiner furtherfinds that there is a failure of proof by Respondent to showthat the principal office and place of business of theCompany in question had been moved from Palmer toanother locationas of or prior to the date of the Union'scertification on January 22, 1970.No testimony was offeredby any official of the involved Company that it had moveditsprincipal place of business and office from Palmer toanother location prior to January 22, 1970. The testimonyofKauffman, the aforementioned president of GeneralElectricCircuitBreakers, thatGeneral Electric PowerProducts, Inc., has moved its operations from Palmer toRio Piedras is credited, but his testimony lacks definitenessas to the precise date this change of locations occurred.Respondent recognizes this shortcoming in Kauffman'stestimony and has sought to supply the deficiency byattaching the aforementioned affidavit to its brief by H.Earl Gray, vice president and manager of General ElectricPower Products, Inc. Even that affidavit lacks certainessential detail, but as heretofore noted the affidavit cannotin any event serve as evidence herein. But even wholly apartfrom the factual issue as to the precise date on which theheadquarters and operations of General Electric PowerProducts, Inc.,were transferred from Palmer to RioPiedras, there is a question as to whether the TrialExaminer has the authority to modify a Board certificationmade as requested by Respondent herein for the obviouspurpose of relieving it from a finding of a violation of theAct for failure to bargain with the Union in behalf ofGeneralElectricPower Products, Inc. This will bediscussed and determined below.From road maps of Puerto Rico of which official notice istaken, it is found that the towns of Palmer and Rio Piedrasdate and that thepresentoperations of that Companyare conducted with aset of entirelynew employees. The affidavitis insupportof Respondent'smotionthatGeneralElectricPower Products,Inc., be stricken from theUnion's certificationas representativeof said Company's employees. Theaffidavit is obviouslyunacceptable in this proceeding as findings hereinmay be madeonly on testimony subject to cross-examination anddocumentssubject to objections.No findings are accordingly made on thestatements made in the affidavit attached to Respondent's brief. GENERAL ELECTRIC CO.293are approximately within 25 to 30 miles of each other. RioPiedras is within the city of San Juan; Palmer (near RioGrande) is east of San Juan.Respondent's spokesman Kauffman testified that at thetime Respondent received the Union's request of February17 for collective bargaining the parent company, GeneralElectric Company, was involved with nationwide strikes ofitsplants in continental United States. The complaint,herein, however, does not charge a refusal to bargain as ofFebruary 17, but as of February 24 when the Union sent itssecond request to Respondent for the commencement ofcollective bargaining. The Trial Examiner takes officialnotice of news reports in newspapers and labor periodicalsthat the strikes at the stateside plants of General ElectricCompany were for all practical purposes ended and theemployees at such plants back to work on or beforeFebruary 24, 1970.11 Kauffman's testimony to the extentthat it implies that General Electric was still involved withnationwide strikes at its plants in continental United Stateson February 24 is not credited.DISCUSSIONAND CONCLUSIONSThe complaint charges that Respondent "at all timessinceFebruary 24, 1970" has failed and refused torecognizethe Union as the collective-bargaining agent of itsemployees in the appropriate unit here involved and that ithas "at all times" refused the Union's request that it meetand confer with representatives of the Union to negotiatethe terms of a collective-bargaining contract to coverwages,hours, and work conditions of said employees.The Respondent admits that with respect to one of thetrinityof corporations here involved, General ElectricPower Products, Inc., the above allegations are wholly true.But Respondent's defense to these admitted allegations as itrelates to General Electric Power Products, Inc., is that thatCompany has "not employ[ed] anyone at Palmer as ofJanuary 15, 1970" and that accordingly the Union'scertification of January 22, 1970, should be amended toeliminateitfrom the certification, apparently under thetheory that only the Companies with operations at Palmerat the timeof the certificationare under compulsion tobargain with the Union and that any of the involvedCompanies which has moved from Palmer to anotherlocationpriorto the certification is legally relieved of thenecessity to bargain with the Union despite the fact that theCompany is named in the certification.Without accepting this thesis, it is evident from the recordeven under Respondent's theory, that General ElectricPower Products, Inc., is subject to obligatory bargainingwith the Union under the certification because the recordshows that the Company was in actual operation at theplant at the date of the certification on January 22, 1970.Contrary to Respondent's statement in its brief thatGeneral Electric Power Products, Inc., has not employedanyone at Palmer "as of January 15, 1970," based on theassertedtestimony of Kauffman, the pages of the transcripton which Respondent relies for this statement (tr. pp. 103and 104) show that Kauffman testified that GeneralElectric Power Products, Inc., was "no longer at Palmer asof January 30, 1970." This carries the inference here foundthat the said Company was in operation at Palmer prior toJanuary 30, 1970. Thus under Respondent's own theory,General Electric Power Products, Inc., is subject to thecertification herein involved because according to Kauff-man that Company was still operating out of the Palmerplant on January 22 when the certification was issued.However, Respondent's theory that a Board certificationof a union as the bargaining agent of an appropriate unit isdependent on a continuance of the Employer's operations,with the same employees as of the date of the certification,at the address of its plant as shown in the certification is, inthe opinion of the Trial Examiner, wholly without merit asitisevident that the naming of the location of anEmployer's plant in a Board certification is merely forpurposes of identification and that the personnel of the unitduring the period of certification may change completely. Ifthe obligation on the part of the Employer under a Boardcertification to bargain with a certificated union wasdependent on the Employer's remaining at the plantlocationnamed in the certification with the originalpersonnel of the unit, he would have it within his power tovitiate the certification at will by moving his plant toanother location and changing the personnel of theappropriate unit. Obviously such a circumvention is notwithin the intent of the Act.The certification here involved was issued by the Board.Only the Board has the authority to amend, modify, orrevoke it. A Trial Examiner has no authority or jurisdictionto amend a Board certification. Accordingly, the ExaminerdeniesRespondent'smotion for an amendment of thecertification "to eliminate the name of General ElectricPower Products, Inc., from the certification."In summary, the Trial Examiner finds and concludes thatRespondent out of its relationship to General ElectricPower Products, Inc.,has at all times since February 24,1970,engaged in unfair labor practices in violation ofSection 8(a)(5) of the Act by its refusal to recognize andbargain with the Union as the duly designated bargainingagent of the employees working at the plant of GeneralElectric Power Products, Inc., who constitute part of theappropriate unit.Similarly, the Respondent, out of its relationship to theother two corporations here involved,12 is also found inviolation of Section 8(a)(5) of the Act by reason of itsrefusal to recognize and bargain with the certified Union,for a period of a month from the Union's request ofFebruary 24 to March 24, 1970,13 when Respondentcommenced its first bargaining negotiations with the Unionbut only in connection with the employees in theappropriate unit who worked at the plants of the said twoother corporations.Respondent's overall defense for its failure to negotiate inbehalf of these two corporations are what it terms11Appendix B is a sample of one such newsreport by the Bureauofall timessinceFebruary 24, 1970,refused to recognizeand bargain with theLabor Statistics.Union. The complaint charges thatall threeof the involved Employers,12GeneralElectricCo.,CircuitProtectiveDevices,CaribePlantconstituting a singleemployerfor the purposesof. thisproceeding,have"atOperations,and GeneralElectric CircuitBreakers, Inc.alltimessinceFebruary 24, 1970,"refused torecognizeand bargain with13Ascompared to General Electric Power Products,Inc., which hasatthe Union. 294DECISIONSOF NATIONALLABOR RELATIONS BOARD"mitigating circumstances" for which it seeks "some[forgivable] reasonable delays" in meeting the Union'srequests for negotiations, but cites no precedent orauthority for such a defense. Its chief defense in mitigationis that it did begin bargaining negotiations with the UniononMarch 24, 1970, and has had a number of suchbargainingsessionswith the Union since then. Its defensefor not beginning bargaining prior to March 24, 1970, isthat the Union began a strike against its plants at Palmer onOctober 28, 1969, that the strike has been marred bynumerousacts of violence as found in Trial ExaminerVose's Board-adopted decision, and that it was under "thebelief . . . that the Union was conditioning negotiations orthe reaching of a collective-bargaining agreement on thereinstatementof all the strikers." The mere existence of thestrike is, of course, no excuse for the delay in meeting theUnion's request for the commencement of bargaining as itisnot uncommon for employees to strike for the verypurpose of compelling recognition and bargaining. Itappears from Trial Examiner Vose's Board-adopteddecisionthat the strike of Respondent's employees did infact result from Respondent's refusal to recognize andbargain with the Union.Similarly, Respondent's alleged belief that the Union wasconditioning negotiations on the reinstatement of the 40strikers accused of strike violence cannot be seriously urgedas a mitigatingcircumstance for Respondent's failure torecognize and bargain with the Union. This is because therewas nothing in the texts of Union's requests of February 17and 24 which in any way sets up any advance conditions asconditions precedent for bargaining as was admitted at thetrialby Kauffman, Respondent's bargaining spokesman.The requests were simple, straightforward requests for theinitiationof collective bargaining without the attachment ofany strings.Another mitigating circumstance urged by Respondentas a defense for its initial failure to recognize and bargainwith the Union is that at the time of the Union's request forbargainingthe parent Company, General Electric Compa-ny, was involved and preoccupied with strikes at its plantsin continentalUnited States. The record, however, showsthat the strikes at General Electric Company's statesideplants were virtually over and the employees back at workat the time the Union herein made its February 24 requestfor the commencement of bargaining.The final justification offered by Respondent for itsinitial failure to respond to the Union's February 24, 1970,request for commencement of bargaining is that Respon-dent, "during those troubled days of February, had not hadthe opportunityto assessits position in order to establishthe course of action to follow with respect to its numerousproblems in Puerto Rico and in the continental UnitedStates."There can be no doubt that General ElectricCompany had troubled days in February, by reason ofstrikes atitsnumerousplants in the States, but as shownabove these were for all practical purposes over onFebruary 24, when the Union served its request onRespondent for the commencement of bargaining. Respon-dent's other contention that it had not had the opportunity"to assessits position" is likewise not entitled to credence.At the time of the Union's request, the Respondent hadmore than a month to consider its course of action withrespect to the Board's certification of January 22, 1970,which Respondent's bargainingagent,Kauffman, admittedhe knew to be "final." This was ample time for Respondentto assess its position. In a more practical sense, theRespondent had far more than a monthto assess itsposition. This is because the Company knew as far back asAugust 15, 1967, and June 5, 1969, when the Union won thesecond and final runoff elections, respectively, that it wouldin all eventuality have to face up with dealing with theUnion. Respondentin a sensebought this long period oftime "to assess its position," as well as to defeat the Union,by filing objections to the two elections and, when thesewere overruled, by filing motions for reconsideration andexceptions to adverse orders. Thus it has had approximately3 years to assess its position.Based on its aforementioned claimed mitigating circum-stances, the Respondent also claims a disavowal of badfaith in failing to meet with the Union in the indicatedperiod for collective bargaining. However, the record, evenaside from the claimed mitigating circumstances, reveals acomplete absence of good faith on the part of theRespondent in failing to respond to the Union's request forcollective bargaining. This is evidenced by Respondent'scomplete failure to reply to the Union's requests for thecommencement of collective bargaining, by Respondent'srefusal to meet with union representatives face-to-face in ameeting called by the Puerto Rico Director of Conciliationon February 25, 1970, and by its statement to the unionrepresentatives on that date, as transmitted by the directorof Conciliation, that Respondent's position was still thesame as stated in an earlier letter to the director byRespondent's stateside counsel, to wit, that Respondent"expressly" denies "that any union represents any employ-ee at Palmer...... Thus the record reveals that Respon-dent, some 2 weeks after the Board had denied its motionfor a reconsideration of the Union's certification, was stilldenying that the Union was the representative of theappropriate unit named in the certification. These actionsby Respondent spell out an entire absence of good faith inmeeting the Union's request for contract negotiations.The only true mitigating circumstance for Respondent'sfailure to respond to the Union's request of February 24 isthat Respondent did commence such bargaining on March24, albeit nearly a month after the Union's requested dateand at the intervention of the Governor of Puerto Rico andafter the issuance of the complaint herein. However, eventhatbeginning as aforenoted has been limited, onRespondent's adamant insistence, to negotiations in behalfof only two of the three corporations here involved.Respondent has consistently refused and still refuses tobargain in behalf of General Electric Power Products, Inc.,notwithstanding the fact that the employees of thatCompany are part of the appropriate unit as determined bythe Board in its certification of the Union as the exclusivebargaining agent for that unit.The record compels an order not only to requireRespondent as a single Employer to commence bargainingwith the Union in behalf of General Electric PowerProducts, Inc., but also to assure the continuation ofRespondent's bargaining with the Union in behalf of the GENERAL ELECTRIC CO.295other two Companies here involved. Respondent's pastconduct does not inspire confidence that it will continue thelimited collective bargaining it has started with the Unionwithout further order.In summary, the Trial Examiner finds and concludes thatRespondent at all times since February 24, 1970,has beenin violation of Section 8(a)(5) and (1) of the Act by itsrefusal to recognize and bargain with the Union as thecollective-bargaining agent ofallitsemployees in theappropriate unit as certificated by the Board.The TrialExaminer further finds and concludes that Respondent outof its relationship to two of the three corporations hereinvolved has been in technical violation of Section 8(a)(5)and (1) of the Act for its failure during the period February24 to March 24, 1970, to recognize and bargain with theUnion pursuant to its request of February 24, 1970.Upon the basis of the foregoing findings of fact and uponthe entire record in the case,the Trial Examiner makes thefollowing:CONCLUSIONS OF LAW1.GeneralElectricCo.,Circuit ProtectiveDevicesDepartment, Canbe Plant Operations; General ElectricPower Products, Inc.; and General Electric CircuitBreakers,Inc., with principal offices and places of businessat Palmer, Puerto Rico,constitute a single employer forpurposes of this proceeding, referred to herein collectivelyas the Respondent.2.The said Respondent is an employer engaged incommerce or in a business affecting commerce within themeaning of Section 2(6) and(7) of the Act.3.The Union is a labor organization within themeaning of Section 2(5) of the Act.4.Allproduction and maintenance employees em-ployed by theRespondent at its plants in Palmer,PuertoRico,excluding all office clerical employees,professionalpersonnel,laboratory technicians,guards and supervisorsas defined in the Act constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.5.At all times on and after January 22, 1970, the Unionhas been and now is the exclusive representative, for thepurposes of collective bargaining within the meaning ofSection 9(a) of the Act, of all of the employees in the above-described appropriate unit.6.By refusing to recognize and bargain with the Unionon and after January 22, 1970, with respect to all of itsemployees in the said appropriate unit, Respondent hasengaged and is engaging in unfairlabor practices within themeaning of Section 8(a)(5) and(1) of the Act.7.By refusing to recognize and bargain with the Unionfor the period January 22 to March 24, 1970, with respect tothe segment of its employees in the appropriate unit as workin the plants of General Electric Co., Circuit ProtectiveDevices Department, Caribe Plant Operations, and Gener-al Electric Circuit Breakers,Inc.,Respondent has engagedin unfair labor practices within the meaning of Section8(a)(5) and(1) of the Act.8.By refusing to recognize and bargainwith the Unionat all timessince January 22, 1970, with respect to thatsegment of its employees in the appropriate unit as work intheplant of General Electric Power Products, Inc.,Respondent has engaged and is engaging in unfair laborpracticeswithin themeaning of Section 8(a)(5) and (1) ofthe Act.9.The aforesaidunfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.THE REMEDYIthaving been found that the Respondent engaged incertain unfair labor practices in violation of Section 8(a)(5)and (1) of the Act, it will be recommended that Respondentcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.It having been found that Respondent has refused at alltimes since January 22, 1970, to bargain collectively withthe Union as the exclusive representative of such employeesin the described appropriate unit as work in the plant orplants of General Electric Power Products, Inc., whereverthey be located, it will be recommended that Respondent,upon request, bargain collectively with the Union as theexclusive representative of that part of the said unitemployed in the plant or plants of General Electric PowerProducts, Inc., wherever they be located.Although the Respondent commenced bargaining withthe Union on March 24, 1970, with respect to that segmentof the unit employed at the plants of General Electric Co.,CircuitProtectiveDevicesDepartment,CaribePlantOperations, and General Electric Circuit Breakers, Inc.,Respondent's refusal to recognize and bargain with theUnion with respect to that segment of the unit for a periodof approximately 2 months after the Union was certificatedwas of such an aggravated character that the TrialExaminer deems it advisable to recommend an orderrequiring the Respondent to continue such bargainingnegotiations with the Union.Inorder to insure thatall of the employees in theappropriate unitwillbe accorded the services of theirselected bargaining agent for the period provided by law, itwill be recommended that the initial year of certificationshall be construed as beginning on the date the Respondenthas commenced to bargain in good faith with the Union asthe recognized bargaining representativeof all the employeesin theunit.Mar Jac Poultry Company, Inc.,136 NLRB 785;Commerce Company d/b/a Lamar Hotel,140 NLRB 226,229, enfd. 328 F.2d 600 (C.A. 5), cert. denied 379 U.S. 817;Burnett Construction Company,149 NLRB 1419, 1421, enfd.350 F.2d 57 (C.A. 10).RECOMMENDED ORDERUpon the foregoing findings of fact, conclusions of law,and the entire record,and pursuant to Section 10(c) of theAct, the Trial Examiner recommends that Respondent asthe single employer of the employees of its componentcorporations,General Electric Co., Circuit ProtectiveDevices Department, Canbe Plant Operations; GeneralElectric Power Products, Inc., and General Electric CircuitBreakers, Inc., togetherwith all the officers, agents,successors,and assigns,of Respondent and each of thementioned component corporations, shall:1.Cease and desist from: 296DECISIONSOF NATIONALLABOR RELATIONS BOARD(a) Refusingto bargain collectively with the InternationalAssociation of Machinists and Aerospace Workers as theexclusive bargainingrepresentative ofallemployees of theRespondent in the appropriate unit as described in theConclusions of Law above.(b) In any like or related manner interfering with,restraining,or coercing employees in the rights guaranteedthem by Section 7 of the Act.2.Take the following affirmative action which isappropriate to effectuate the policies of the Act:(a)Upon request, bargain collectively in good faith withInternationalAssociation ofMachinists and AerospaceWorkers as the exclusive representative of all the employeesin the appropriate unit, including all such employees as areemployed at the plant or plants of General Electric PowerProducts, Inc., wherever they may now be located, withrespect to rates of pay, wages, hours of employment, andother conditions of employment, and, if an understandingisreached, embody such understanding in a signedagreement.(b)Upon request, continue the collective bargaining onthe above-mentioned subject matters with the aforemen-tioned Union which was commenced on March 24, 1970, inconnection with that portion of employees in the describedappropriate unit which consists of employees employed atthe plants of General Electric Co., Circuit ProtectiveDevices Department, Caribe Plant Operations, and Gener-alElectric Circuit Breakers, Inc., at Palmer, Puerto Rico,and, if an understanding is reached, embody suchunderstandingin a signed agreement.(c)Upon request, bargain collectively in good faith withthe aforementioned Union on the above-mentioned subjectmatters with respect to that portion of the employees in theabove-described appropriate unit who are employed at theplant of General Electric Power Products, Inc., whereverthat plant may now be located, and, ifan agreement isreached, embody such understanding in a signed agree-ment.(d) Post at its plants in English and Spanish copies of theattached notice marked "Appendix C." 14 Copies of saidnotice, on forms provided by the Regional Director forRegion 24, after being duly signed by the Respondent'srepresentative, shall be posted by the Respondent immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all placeswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto insurethat said notice is not altered, defaced, or coveredby any other material.(e)Notify the Regional Director for Region 24, inwriting, within 20 days from this Decision, what steps havebeen taken to comply herewith.15IT IS FURTHER ORDERED that subparagraph 3 of paragraphVI of the complaint be dismissed upon consent of GeneralCounsel to motion of Respondent. Respondent made themotion when counsel for General Counsel announced thathe would offer no proof in substantiation of the indicatedallegationof the complaint.14 In the event no exceptions are filed as provided by Section 102.46 oftheRules and Regulations of the National Labor Relations Board, thefindings,conclusions,recommendations,and Recommended Order hereinshall, asprovidedin Section 102.48 of the Rules and Regulations, beadopted bythe Board and become its findings, conclusions, and order, andallobjectionsthereto shallbe deemed waived for all purposes.In the eventthat the Board'sOrder isenforced by a judgmentof a United States CourtofAppeals,thewords in the notice reading"Posted byOrder of theNational Labor RelationsBoard" shall bechanged to read"Postedpursuant to a Judgmentof the UnitedStates Courtof Appealsenforcingan Order ofthe National Labor Relations Board."15 In the event that this RecommendedOrder is adopted by the Board,thisprovisionshall be modified to read:"Notify saidRegional Director, inwriting, within 10 days from the date of thisOrder whatsteps Respondenthas takento complyherewith."APPENDIX AHISTORY OF REPRESENTATION PROCEEDING INCASE NO. 24-RC-2922 AS SET FORTH BY ALLEGA-TIONS OF THE COMPLAINT AND ADMITTED BYTHE ANSWER.IVAll production and maintenance employees employed bythe Respondent at its plants in Palmer, P.R., excluding alloffice clerical employees, professional personnel, laborato-ry technicians, guards and supervisors as defined in the Actconstitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.V1.On June 28, 1966, the Respondent executed aStipulation forCertificationUpon Consent Electionpursuant to which an election was to be held among theemployees in the unit described above in paragraph IVunder the direction and supervision of the RegionalDirector of the Board for the 24th Region, to determinewhether they desired the Union herein involved or Unionde Empleados de la General Electric, Inc., or no union, torepresent them for collective bargaining purposes.At the election held on July 14, 1966 pursuant to theStipulation for Consent Election mentioned above, none ofthe three choices on the ballot received a majority of thevotes cast at said election. Thereafter a runoff election wasconducted by the Regional Director on August 4, 1966 atwhich time the employees were given the choice betweenthe Union or no union. At said runoff election, a majorityof the employees voted in favor of no union to representthem. The Union thereupon filed timely objections to theconduct of said election. Thereafter the Regional DirectorfiledaReport and Recommendation to the Boardrecommending that the election be set aside and that asecond runoff election be conducted. Thereafter theRespondent filed exceptions to said Report. On August 15,1967, the Board issued its Decision, Order and Direction ofNew Runoff Election adopting the Regional Director'sReport and Recommendation that the election be set aside,and a second runoff election be conducted.2.At the second runoff election which was held onSeptember 21, 1967, pursuant to the Board's Order ofAugust 15, 1967, a majority of the employees in the unitdescribed above in paragraph IV voted in favor of theUnion. Thereafter the Respondent filed timely objectionsto the conduct of the second runoff election. The RegionalDirector caused an investigation of said objections to bemade and on February 26, 1968 he issued and served upon GENERAL ELECTRIC CO.297the parties his Report and Recommendation on Objectionsto the Second Runoff Election. On February 28, 1968 acorrected Report and Recommendation was issued. In hisreport, as corrected, the Regional Director found that all ofthe Respondent's objections to the second runoff electionwere without merit recommending to the Board that theybe overruled and that a certification be issued to the Union.On March 18, 1968 the Respondent filed exceptions to theRegionalDirector's findings and recommendation withrespect to its objections to the second runoff election. OnMay 24, 1968 the Board issued an order directing that ahearing be held on one of the Respondent's objections. Theorder stated that the Board was of the opinion that ahearing should be held on the factual issues raised byRespondent'sObjectionNo. 2 because it presented amaterial issue of fact which could best be resolved by arecord of testimony taken at a hearing. Accordingly, ahearing was directed for the purpose of taking testimony onthe issues raised by Objection No. 2. Pursuant to said Orderof the Board a hearing was held on July 1, 1968 beforeHearing Officer Robert M. Ziskin. The Respondent and theUnion appeared and participated at said hearing. Theywere afforded full opportunity to be heard, to examine andcross examine witnesses and to introduce evidence bearingon the issues. After said hearing briefs were filed by theparties. On November 14, 1968 Hearing Officer Ziskin filedand duly served on all the parties his Report andRecommendation, in which he recommended that Respon-dent's Objection No. 2 be overruled, and that the Union becertified as the collective bargaining representative of theemployees in the unit mentioned above in paragraph IV.Thereafter the Respondent filed exceptions to the HearingOfficer's Report and Recommendation and a supportingbrief. On April 30, 1969 the Board issued its SupplementalDecision, Order and Direction for Third Runoff Election inwhich it rejected the Hearing Officer's recommendationand ordered that a third runoff election be held among theemployees in the unit mentioned above in paragraph IV.3.Pursuant to the said Order of the Board, a thirdrunoff election was conducted on June 5, 1969 among theemployees in the unit mentioned above in paragraph IV. Atsaid election a majority of the employees in said unit againindicated their desire to have the Union herein involvedrepresent them for collective bargaining purposes. On June12, 1969, the Respondent filed objections to the third runoffelection. On October 17, 1969 the Regional Director issuedhis Report and Recommendation on objections to the thirdrunoff election recommending to the Board that theRespondent's objections to said election be overruled andthat the Union be certified as the collective bargainingagent of the employees in the unit mentioned above inparagraph IV. On October 27, 1969 the Respondent filed amotion for reconsideration before the Regional Director.On October 30, 1969 the Regional Director overruled theRespondent's motion for reconsideration. On October 30,1969 the Respondent filed exceptions to the RegionalDirector's report and recommendation on objections to thethird runoff election. On January 22, 1970 the Board issueditsDecision and Order overruling the exceptions of theRespondent to the Regional Director's Report andRecommendation on Respondent's objections to the thirdrunoff election and certified the Union as the collectivebargaining agent of the employees in the unit mentionedabove in paragraph IV. Thereafter the Respondent made amotion for reconsideration before the Board which motionwas overruled on February 13, 1970.APPENDIX BThe following news item, entitled "Developments inIndustrial Relations," is from the March 1970 issue of theMonthly Labor Review of the U.S. Department of Labor,Bureau of Labor Statistics:GE settlementAfter a strike that lasted more than 3 months, the GeneralElectric Co., the International Union of Electrical Workers(IuE) , and the United Electrical Workers (uE) reachedagreement on January 26. The fuE, representing 80,000 GEworkers, and the UE, representing 16,000, ratified the 40-month contract. Four other unions among the 14 thatbargained with GE accepted similar terms. The four unionswere the Flint Glass Workers, the Plumbers and Pipefitters,the Sheet Metal Workers, and the Firemen and Oilers. (Theother unions in the 147,000-worker coalition were the AutoWorkers, International Brotherhood of Electrical Workers,Teamsters, Steelworkers, American Federation of Techni-cal Employees, Allied Industrial Workers, Carpenters, andthe Machinists. These unions remained on strike.)TheMachinistsunion labeled the settlement as"inadequate" and recommended that its 14,000 members atGE reject the package. Unlike the iuE and the uE, theMachinists and the other unions involved bargain with thecompany on a local basis.The accord was expected to influence bargainingbetweenWestinghouse Electric Corp. and 9 unions for80,000 workers. Contracts for some of these unions hadexpired in November 1969, but work continued under day-to-day extensions. In recent years,Westinghouse settle-ments have been patterned after those at GE .The GE pacts provided for an immediate general wageincrease of 20 cents an hour, plus 5- to 25-cent increases forskilledemployees, and for 15-cent general increaseseffective in February 1971 and April 1972. The escalatorclause was revised to provide cost-of-living increases of upto 8 cents an hour on October 26, 1970, October 25, 1971,and October 30, 1972, calculated at 1 cent for each 0.3-percent rise in the Consumer Price Index during the yearpreceding each adjustment. Three cents of the 8-centmaximum increase in October 1970 was put into effectimmediately to compensate for the cost-of-living rise sinceOctober 26, 1969, when the previous 3-year contractsexpired and the walkout began. Under the previouscontracts the workers received a total of 3.5 percent inescalator increases.Prepared by Leon Bornstein and other members of the staff of theDivision of Trends in Employee Compensation, Bureau of Labor Statistics,and based on information from secondary sources available in January. 298DECISIONSOF NATIONALLABOR RELATIONS BOARDThe minimum pension rates for employees retiring at age65 was increased to $5-$7.50 a month for each year ofcredited service,from a flat $4.50, further increasing to$5.50-$7.50 on January 1, 1971, $6-$7.50 on January 1,1972, and $6.50-$7.50 on January 1, 1973. Other pensionchanges included adoption of a $125-a-month supplementfor some disability retirees,and improvements in credits forservice prior to January 1, 1961, and in the survivorshipoption.The company agreed to assume the full cost of insurancefor employees effective January 1, 1971, increasing theemployees take-home pay by about 1 percent, to providefor 100 percent of hospital room and board for up to 365days,and to increase the sickness and accident benefit rateto 60 percent of normal straight-time earnings(from 50percent)and the maximum benefit to$150 a week (from$100).The vacation schedule was revised to provide 4 weeksafter 15 years of service (instead of 20 years) and for a fifthweek after 30 years, effective January 1, 1971. Othercontract terms included adoption of a sick leave-personalbusiness plan providing for annual accrual ranging from 2days after 5 years of service to 5 days after 25 years ofservice; and improvements in training programs,IncomeExtension Aid for laid-off employees, and paid funeralleave.The unions won a"uniform"expiration for theircontracts,although they did not gain a union shop.APPENDIX CNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL, uponrequest,bargaincollectively as asingle employer in good faith with the InternationalAssociation of Machinistsand Aerospace Workers astheexclusive representative of all our employeescollectivelyin the followingappropriateunitwithrespect to rates of pay,wages,hours of employment,and other conditionsof employment, and, if anunderstanding is reached,embodysuch understandingin a signed agreement.The appropriatebargaining unitis:Allproduction andmaintenance employeesemployed at our plants in Palmer,Puerto Rico,excluding office clerical employees,professionalpersonnel,laboratorytechnicians,guards andsupervisors as defined in the National LaborRelations Act.WE WILL,upon request,continue bargaining with theaforementioned Union with respect to rates of pay,wages, hours of employment,and other conditions ofemployment which was commenced on March 24, 1970,in connection with that portion of our employees in theabove-described appropriate unit which consists ofemployees employed at the Palmer,Puerto Rico,plantsofGeneral Electric Co.,Circuit ProtectiveDevicesDepartment,Caribe Plant Operations,and GeneralElectric CircuitBreakers,Inc., and,if an understandingisreached,embodysuch understanding in a signedagreement.WE WILL,upon request,bargain collectively with theaforementioned Union with respect to the rates of pay,wages, hours of employment,and other conditions ofemployment in connection with that portion ofemployees in the above-described appropriate unit whoare employed at the plant of General Electric PowerProducts,Inc., wherever that plant may now be located,and, if an agreement is reached,embody suchunderstanding in a signed agreement.GENERAL ELECTRIC CO.,CIRCUIT PROTECTIVEDEVICES DEPARTMENT,CARIBE PLANT OPERATIONS;GENERAL ELECTRIC POWERPRODUCTS, INC. GENERALELECTRIC CIRCUITBREAKERS, INC.(Employer)DatedBy(Representative)(Title)THIS IS AN OFFICIAL NOTICE AND MUST NOTBE DEFACED BY ANYONEThisNotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby any othermaterial.Any questions concerning this Notice or compliance withitsprovisions,may be directed to the Board'sOffice,Seventh Floor,Pan Am Building,255 Ponce de LeonAvenue,Box UU,Hato Rey, Puerto Rico 00919,Telephone809-765-0404.